                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


MYRON JEROME GREEN,
                                                  Civil No. 2: 19-cv-3046
                                                  Crim No. 2:10-cr-132
       Movant,                                    Judge James l. Graham
                                                  Chief Magistrate Judge Elizabeth P. Deavers
       v.

UNITED STATES OF AMERICA,

       Respondent.

                            REPORT AND RECOMMENDATION

       Movant, a federal prisoner, has filed a pro se motion under 28 U.S.C. § 2255 to vacate,

set aside, or correct sentence. (ECF No. 31.) This case has been referred to the Undersigned

pursuant to 28 U.S.C § 636(b) and Columbus’ General Order 14–1 regarding assignments and

references to United States Magistrate Judges.

       Pursuant to Rule 4(b) of the Rules Governing Section 2255 Cases in the United States

District Court (“Rule 4(b)”), this Court must conduct a preliminary review and determine

whether “it plainly appears from the motion, any attached exhibits, and the record of prior

proceedings that the moving party is not entitled to relief.” If it does so appear, the motion must

be dismissed. Id. Rule 4(b) allows for the dismissal of motions that state “only bald legal

conclusions with no supporting factual allegations.” Pettigrew v. United States, 480 F.2d 681,

684 (6th Cir. 1973) (quoting Sanders v. United States, 373 U.S. 1, 19 (1963)). For the following

reasons, it plainly appears that Movant is not entitled to relief because he was convicted of a

crime of violence. Accordingly, the Undersigned RECOMMENDS that the motion to vacate be

DENIED and that this action be DISMISSED.
                                           Discussion

       Movant pleaded guilty, pursuant to a negotiated plea agreement, to two counts of armed

bank robbery in violation of 18 U.S.C. §§ 2113(a) and (d); carrying and brandishing a firearm

during and in relation to a crime of violence in violation of 18 U.S.C § 924(c); and possession of

a firearm by a convicted felon in and affecting commerce in violation of 18 U.S.C. § 922(g)(1).

(ECF No. 17.) On November 9, 2010, Movant was sentenced to an aggregate term of 252

months of imprisonment to be followed by an aggregate term of five years supervised release.

(ECF No. 25.) Movant did not file a direct appeal. On July 4, 2019, Movant filed his motion to

vacate by placing it in the prison mailing system. (ECF No. 31.) In that motion, he contends

that his § 924(c) convictions are invalid in light of the United States Supreme Court’s recent

ruling in United States v. Davis, — U.S. —, 139 S.Ct. 2319, 2019 WL 2570623 (2019).

       In Davis, the Supreme Court considered the constitutionality of § 924(c), which

“threatens long prison sentences for anyone who uses a firearm in connection with certain other

federal crimes.” Davis, 2019 WL 2570623, at *3. Specifically, the statute provides:

       Except to the extent that a greater minimum sentence is otherwise provided by this
       subsection or by any other provision of law, any person who, during and in relation
       to any crime of violence or drug trafficking crime (including a crime of violence or
       drug trafficking crime that provides for an enhanced punishment if committed by
       the use of a deadly or dangerous weapon or device) for which the person may be
       prosecuted in a court of the United States, uses or carries a firearm, or who, in
       furtherance of any such crime, possesses a firearm, shall, in addition to the
       punishment provided for such crime of violence or drug trafficking crime –


       (i) be sentenced to a term of imprisonment of not less than 5 years;


       (ii) if the firearm is brandished, be sentenced to a term of imprisonment of not less
       than 7 years; and



                                                 2
          (iii) if the firearm is discharged, be sentenced to a term of imprisonment of not
          less than 10 years.

18 U.S.C. § 924(c)(1)(A) (emphasis added). The statute further defines “crime of violence” as

an offense that is a felony that


          (A) has as an element the use, attempted use, or threatened use of physical force
          against the person or property of another, or

          (B) that by its nature, involves a substantial risk that physical force against the
          person or property of another may be used in the course of committing the offense.

18 U.S.C. § 924(c)(3). The first clause, § 924(c)(3)(A), is referred to as the “elements” or “use-

of-force” clause, while the second clause, § 924(c)(3)(B), is referred to as the “risk” or “residual”

clause.

          In Davis, the Supreme Court concluded that the residual clause was unconstitutionally

vague in violation of the Due Process Clause and separation of powers principles. Davis, 2019

WL 2570623, at *13. Movant contends that he is entitled to relief because of that ruling. He

reasons that his convictions for two counts of armed bank robbery in violation of §§ 2113(a) and

(d) constituted crimes of violence pursuant to the residual clause and that they no longer do

because the residual clause has been invalidated.




                                                   3
       The Magistrate Judge disagrees. First, it is unclear if the Davis ruling can be applied

retroactively on collateral review.1 Even without considering that issue, however, the Magistrate

Judge concludes that Movant is not entitled to relief because his armed bank robbery convictions

constitute crimes of violence pursuant to the use-of-force clause. See United States v. Henry,

722 Fed. App’x. 496, 500 (6th Cir. 2018) (explaining that because a necessary element of bank

robbery is the use of force, violence, or intimidation, it constitutes a crime of violence under §

923(c)(3)(A)’s elements or use-of-force clause); United States v. McBride, 826 F.3d 293, 295–96

(6th Cir. 2016) (finding that bank robbery constitutes a crime of violence under the identical use-

of-force clause in U.S.S.G. § 4B1.2(a)(1)), cert. denied, 137 S.Ct. 830 (2017).2 A person

commits bank robbery if he by “force and violence, or by intimidation, takes, or attempts to take,

from the person or presence of another, or obtains or attempts to obtain by extortion any property

or money or any other thing of value belonging to, or in the care, custody, control, management,

or possession of, any bank . . . .” 18 U.S.C. § 2113 (a). Armed bank robbery further requires

showing that the defendant “assault[ed] . . . or put[] in jeopardy the life of any person by the use



1
 Even though the majority opinion in Davis does not address retroactivity, the dissent
acknowledged that it remains an open question:
       Many offenders who have already committed violent crimes with firearms—and
       who have already been convicted under § 924(c)—may be released early from
       prison. The Court’s decision will apply to all defendants whose convictions are not
       yet final on direct review and who preserved the argument. With the benefit of this
       Court’s decision, many dangerous offenders who received lengthy prison sentences
       as a result of their violent conduct might walk out of prison early. And who knows
       whether the ruling will be retroactive?

Davis, 2019 WL 2570623, at *29.
2
  Although § 2113(a) also contemplates bank robbery by extortion, it is clear from the plea
agreement that Movant pleaded guilty to and was convicted of armed bank robbery and that he
thus did not commit bank robbery by extortion. See ECF Nos. 16, 17.

                                                  4
of a dangerous weapon or device” in committing the bank robbery. Id. § 2113(d). Movant

pleaded guilty to committing armed bank robbery in violation of these provisions. (ECF Nos.

16, 17.) Indeed, Movant acknowledges in his motion to vacate that he was convicted of “bank

robbery by force or violence.” (ECF No. 31, at PAGE ID # 169.)

       Because the Movant’s armed bank robbery convictions constitute crimes of violence

under the use-of-force clause, the residual clause was never implicated in his underlying criminal

case. Accordingly, the Magistrate Judge concludes that the ruling in Davis, addressing only the

residual clause, does not impact Movant’s case.

                                    Recommended Disposition

       For these reasons, the Magistrate Judge RECOMMENDS that the motion to vacate be

DENIED and this action be DISMISSED.

                                     Procedure on Objections

       If any party objects to this Report and Recommendation, that party may, within fourteen

days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A District Judge of this Court shall make a de novo determination

of those portions of the report or specified proposed findings or recommendations to which

objection is made. Upon proper objections, a District Judge of this Court may accept, reject, or

modify, in whole or in part, the findings or recommendations made herein, may receive further

evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

636(B)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have a District Judge review the Report


                                                  5
 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

DATE: July 30, 2019                                    /s/ Elizabeth A. Preston Deavers
                                                     ELIZABETH A. PRESTON DEAVERS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 6
